Citation Nr: 1503814	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  08-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), rated as 30 percent disabling for the appeal period prior to January 28, 2012, and 70 percent disabling for the appeal period from January 28, 2012.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to September 1964 and from August 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a 30 percent disability rating for service-connected PTSD.

In March 2010, the Veteran testified at a hearing before a Veterans Law Judge at the RO, and a transcript of that hearing is of record.

The Board remanded this matter in February 2011 for additional development.  The RO was instructed to schedule the Veteran for a VA examination to determine the current severity of the PTSD.  The Veteran was subsequently afforded a VA examination in January 2012, and the examination results are associated with the claims file.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2012, during the pendency of appeal, the RO increased the rating for PTSD to 70 percent, effective January 28, 2012.  The decision constituted a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).





FINDINGS OF FACT

1.  For the appeal period prior to January 28, 2012, the service-connected PTSD was productive of a disability picture that more nearly approximated that of occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  Throughout the entire period on appeal, the service-connected PTSD was not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the appeal period prior to January 28, 2012, the criteria for the assignment of a disability evaluation of 70 percent, but no more, for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  For the appeal period from January 28, 2012, the criteria for the assignment of a disability evaluation in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in April 2007, prior to the adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, there is no duty to provide additional notice in this case with respect to the service-connected PTSD.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records dated from 1993 to February 2014 are associated with the claims file.  Medical records from private physicians and the Social Security Administration are also associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in May 2007, October 2008, and January 2012 to obtain medical evidence regarding the severity of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's PTSD symptoms and opining on the effects of the PTSD on the Veteran's ordinary activity and occupational impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2014).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity and duration of the symptoms also played an important role in determining the rating. Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 .

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) . The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis:  Appeal Period Prior to January 28, 2012

In his March 2007 request for an increased rating for his service-connected PTSD, the Veteran contends that medication does not help him.  The Veteran also asserts that his house looks like a city dump, he is never in a good mood, never wants to do things that other people do, and that his doctor told him that nothing could be done for him.  In addition, he startles easily, is irritable and easily provoked to anger, has thoughts of suicide, intrusive thoughts, is depressed, and has trouble sleeping.  See the March 2007 claim for increase; August 2007 notice of disagreement; December 2007 VA Form 9; March 2010 VA Form 646.

The Board finds that for the appeal period prior to January 28, 2012, the service-connected PTSD more closely approximates the criteria for a 70 percent rating under Diagnostic Code 9411, and does not more closely approximate the schedular criteria for the assignment of disability rating in excess of 70 percent.  

The Veteran was afforded a VA psychiatric examination in May 2007.  The Veteran reported that he was getting worse and was feeling depressed all the time.  He also reported that he did not want to be around other people, did not take showers or clean his house, and feels sad and tired all the time.  The Veteran stated that he slept eight hours per night and did not remember having any nightmares or flashbacks.  He stated that he had intrusive memories, but that was not a daily problem.  The Veteran indicated he thought about suicide all the time but denied any current suicidal or homicidal ideation or plan.  The Veteran did not show major observable impairments in thought processes or communication skills, but he had an inability to tolerate stress or be around people that would more likely than not affect his ability to perform routine, repetitive tasks, interact appropriately with co-workers, or receive supervision from bosses.  Although the Veteran was not employed at the time of the examination (due to physical disability), he reported that his PTSD and depression symptoms had not caused him any problems at work.  The examiner also noted that the Veteran did not shower or clean his house regularly, had poor psychosocial support, and was socially isolated, although he had some interactions with friends and family and provided transportation to and from school for his landlady's granddaughter on a daily basis.  The Veteran was able to do activities of daily living unaided and the examiner found him competent to manage his own funds.  The examiner concluded that the Veteran experienced daily, moderate psychiatric symptoms and had a GAF score of 55, reflecting moderate impairment in industrial and social functioning.  The examiner stated that the Veteran's condition was chronic, and there were no documented remissions.

VA treatment records establish that the Veteran participated in individual treatment sessions with a licensed social worker.  A September 2007 treatment record indicates that the Veteran was alert, oriented, and stable.  He reported that he was having poor sleep with multiple awakenings, being tired, and having low motivation.  The social worker indicated that the Veteran was not in acute distress, and that he was pleasant, clean, and cooperative.   The social worker also indicated that the Veteran had not been taking his psychiatric medications consistently, but that he had resumed taking Zoloft because his mood had worsened.

The Veteran had six individual treatment sessions between February 2008 and September 2008, all conducted by a licensed social worker or psychiatrist.  In all of the sessions, the Veteran found to be alert and oriented.  He was also pleasant, cooperative, and had appropriate affect in each of the treatment sessions.   Until September 2008, the Veteran was at least relatively clean in each of the treatment sessions.  In February 2008, the Veteran reported poor energy and depression, and thought that Zoloft was ineffective so he stopped taking it.  In March 2008, the Veteran was taking Cymbalta and reported feeling low motivation, but was calmer and more mellow, and doing more than usual.  In May and June 2008, the Veteran had no new complaints.  In August 2008, the Veteran reported that he was feeling the same - he was depressed and tired, could not sleep, did not want to bathe, and had no interest or motivation in anything.  The VA psychiatrist added depression as a diagnosis, and stated that the Veteran's insight and judgment were fair.  Finally, in September 2008, the Veteran reported feeling better, but still did not like cleaning his house, taking a bath, or going to the grocery store.  The psychiatrist reported that the Veteran was dressed in dirty clothes, was disheveled, and had rambling but coherent speech.  The psychiatrist also reported that his mood was depressed and anxious, but there had been no real change for a number of years.  The Veteran's insight and judgment were deemed to be fair to poor.

In October 2008, the Veteran underwent another VA examination.  In this examination, the Veteran reported that he liked to stay by himself, did not sleep well and had initial insomnia upon going to bed.  The examiner indicated that the Veteran's symptoms included intrusive recollections, avoidance of thoughts and feelings associated with the trauma, feeling of estrangement from others, and a restricted range of affect.  The Veteran's arousal symptoms included insomnia, irritability, variable concentration, and hypervigilance.  The Veteran had no auditory or visual hallucinations, suicidal or homicidal ideation, panic attacks, paranoia, obsessive-compulsive symptoms, or a history of violence.  The examiner noted that the Veteran was poorly groomed, had a frequently depressed mood, variable appetite, and poor energy.  The examiner further noted that the Veteran was separated from his wife, saw his sister and felt close with her, and had several friends with whom he had limited contact.  The Veteran's PTSD symptoms caused him to be irritable and have difficulty concentrating.  He was independent in his activities of daily living; thought processes were linear; memory, insight, and judgment were normal; and he was competent to handle his own funds.  The examiner concluded that the Veteran experienced daily, mild to moderate symptoms and had a GAF score of 60, reflecting mild-to-moderate impairment in employment and social functioning.

The Veteran continued his individual treatment sessions at VA.  In February 2009, the Veteran started taking Abilify and reported improvements a month later, including better sleep, slight increase in energy, and decreased irritability.  In June, July, and September 2009, the Veteran had no new complaints.  In August and November 2009, the Veteran attended the Trauma Recovery Program's Mood Improvement Group.  In January 2010, the Veteran had no new complaints.  

In March 2010, the Veteran testified before a Veterans Law Judge.  In the hearing, he stated that he had been living by himself for 15 years, had no sex life, and did not enjoy anything.  He also testified that he avoided crowds, was easily angered, and was always tired.  He stated that although he owned a house, he was living without electricity because he did not care.  The Veteran asserted that he thought about Vietnam off and on, but not every day.  He also reported that his doctors told him there was nothing more they could do for his PTSD and that he would have to live with it.  The Veteran indicated that although he had thought about suicide in the past, he had no suicidal plans.

In May 2010, during a VA individual treatment session, the Veteran complained of poor sleep, depressed mood, and no energy.  In October 2010, the Veteran reported feeling the same as he had for the past 30 years, including feeling tired, having low energy and motivation, and having problems sleeping.  In December 2010, March 2011, August 2011, and December 2011 individual treatment sessions, the Veteran had no new complaints and reported that he was feeling the same as he had before.

The Board finds that the weight of the evidence shows that for the appeal period prior to January 28, 2012, the Veteran's PTSD manifested by symptoms including depressed mood, sleep impairment, thoughts of suicide, neglect of personal appearance and hygiene, and social isolation.  VA treatment records and medical evidence show that for this period of appeal, the range of GAF scores assigned were between 55 and 60, which is indicative of moderate symptoms or moderate difficulty in social or occupational functioning.  See DSM-IV.  Moreover, the evidence of records shows that the Veteran had occupational and social impairment with deficiencies in most areas.  The May 2007 VA examiner indicated that the Veteran did not shower or clean his house regularly; was socially isolated and had poor psychosocial support; and had an inability to tolerate stress or be around people that would more likely than not affect his ability to perform routine, repetitive tasks, interact appropriately with co-workers, or receive supervision from bosses.  In addition, the October 2008 VA examiner assessed the Veteran as having intrusive recollections, avoidance of thoughts and feelings associated with the trauma, feelings of estrangement from others, and a restricted range of affect.  The examiner noted that the Veteran was poorly groomed, had a frequently depressed mood, variable appetite, and poor energy.  Finally, in the March 2010 hearing, the Veteran testified credibly that he had lived by himself for 15 years, avoided crowds, was easily angered, and was always tired.  He stated that although he owned a house, he was living without electricity because he did not care.  The Veteran was never found to have gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Such impairment warrants a 70 percent disability rating.

Thus, the Board also finds that for the appeal period prior to January 28, 2012, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected PTSD.  The evidence establishes that the Veteran's depression does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  The criteria for a 50 percent rating includes symptoms such as gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In this case, for the relevant time period, the Veteran was not found to have gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Board has considered that the Veteran was shown to have some symptoms that indicate that a 100 percent rating could be warranted, but finds that the Veteran has not had any symptoms with such frequency and severity to result in total occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (stating that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).    

The Board considered the May 2007 VA examiner's conclusion that the Veteran's inability to tolerate stress or be around people would more likely than not affect his ability to perform routine, repetitive tasks, interact appropriately with co-workers, or receive supervision from bosses.  The Board finds, however, that the Veteran's own statements contradict the examiner's statement.  The Veteran stated that he had worked for 15 years as a security guard, during which time he did not have any problems due to his PTSD or depression symptoms.  The Veteran also stated that he carried a gun at work and had no problems related to that, and that his unemployment was due to physical disability.

The Board has also considered the Veteran's symptoms of being social isolated.  However, the Board notes that the Veteran reported in the May 2007 examination that he did have some interactions with friends and family, and provided transportation to and from school for his landlady's granddaughter on a daily basis.  The also finds it significant that in the October 2008 examination, the Veteran reported feeling close to his sister and having some friends with whom he had limited contact.  Moreover, VA treatment records indicate that the Veteran regularly engaged with mental health professionals who monitored and treated him, and participated in a VA Mood Improvement Group with other individuals.  

Finally, the Board considered the findings and the Veteran's own testimony that he did not bathe regularly.  However, the Board notes that between May 2007 and December 2011, there were only two occasions in which the Veteran was noted to be poorly groomed; in the majority of the Veteran's individual treatment records, the Veteran was found to be clean or relatively clean.  Additionally, both of the VA examiners found the Veteran to be capable of engaging in activities of daily living independently.  

Accordingly, for the period of appeal prior to January 28, 2012, the Board finds that the Veteran's symptoms of PTSD warranted a 70 percent evaluation, and the claim is granted to that extent.  The Veteran's symptoms were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period.

Analysis:  Appeal Period From January 28, 2012

The Board finds that for the appeal period from January 28, 2012, the service-connected PTSD does not more closely approximate the criteria for a 100 percent rating under Diagnostic Code 9411.  

The Veteran was afforded a third VA psychiatric examination in January 2012.  The Veteran reported that his PTSD symptoms were worsening, and that his depression symptoms had improved.  The Veteran also reported that he "walked away" from his house and began living in a motel, where he lived at the time of this examination, and had only sporadic contact with family.  The examiner indicated that the Veteran's symptoms included depressed mood, mild memory loss (such as forgetting names, directions, or recent events), difficulty establishing and maintaining effective work and social relationships, and difficultly in adapting to stressful circumstances including work or a work-like setting.  The examiner also reported that the Veteran experienced symptoms of intrusive recollections, avoidance, hyperarousal, hypervigilance, outbursts of anger, social detachment, and irritability.  The examiner indicated that the Veteran reported a moderate level of symptoms of PTSD, with the worst symptoms being social detachment, irritability, avoidance, and anger outbursts.  The examiner assessed the Veteran as having a GAF score of 45, indicating serious symptoms or any serious impairment in social or occupational functioning, and stated that Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

VA treatment records indicate that the Veteran has continued to participate in individual treatment with a licensed social worker.  In February 2012, the Veteran reported that he had not been taking any psychiatric drugs because they did not work, and agreed to start taking Citalopram.  He reported that he tended to isolate himself but visited his sister once in a while and she came to visit him.  The social worker noted that he was fairly groomed, and was alert and oriented with an affect congruent to this mood.  In April 2012, the Veteran reported that the new medication was helping, and that he was not feeling as depressed.  His nightmares were controlled and he talked some about Vietnam with friends.  The social worker noted that he was fairly groomed, and was alert and oriented with an affect congruent to this mood.  In June 2012, September 2012, January 2013, and May 2013, the Veteran had no complaints.  In these treatment sessions, he was found to be alert, oriented, and stable.  He was also clean or relatively clean, pleasant, cooperative, and had appropriate affect in each of the treatment sessions.

During a medication management appointment in June 2013, the Veteran stated that his mood was about the same.  He denied having nightmares, night sweats, and feelings of hypervigilance and paranoia.  Moreover, the Veteran admitted that although he had a previous thought of suicide, he denied having current any suicidal or homicidal ideations.  The Veteran was found to be alert and oriented, and fairly groomed, with an appropriate mood and an affect congruent to his mood.  A GAF score of 55 was assigned.

The Veteran continued to present with no complaints in his individual treatment sessions in August 2013 and February 2014.  In these treatment sessions, he was found to be alert, oriented, and stable.  He was also clean, pleasant, cooperative, and had appropriate affect in the treatment sessions.

The Board finds that the weight of the evidence shows that for the appeal period from January 28, 2012, the Veteran's PTSD manifested by moderate to serious symptoms, including depressed mood, mild memory loss, intrusive recollections, difficulty establishing and maintaining effective work and social relationships, and difficultly in adapting to stressful circumstances including work or a work-like setting.  The January 2012 VA examiner concluded that Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner found that the Veteran had a GAF score of 45, indicated serious symptoms, but also reported that the Veteran reported a moderate level of symptoms, with the worst symptoms being social detachment, irritability, avoidance, and anger outbursts.  Moreover, in June 2013, the Veteran's GAF score was assessed as 55, indicating moderate symptoms.  Such impairment warrants no more than a 70 percent disability rating.  

Thus, the Board also finds that for the appeal period from January 28, 2012, the evidence preponderates against the assignment of a 100 percent rating for the Veteran's service-connected PTSD.  The evidence establishes that the Veteran's depression does not more nearly approximate total occupational and social impairment, which would warrant a 100 percent rating under Diagnostic Code 9411.  

In this case, for the relevant time period, the Veteran was not found to have any of the listed symptoms that would warrant a 100 percent rating.  Furthermore, the symptoms that the Veteran does have do not occur with such frequency and severity as to result in total occupational and social impairment.  Rather, even where the January 2012 VA examiner indicated a GAF score of 45, indicating serious symptoms, the examiner specified that the Veteran's worst symptoms were social detachment, irritability, avoidance, and anger outbursts.  The record reflects the Veteran has retained some relationship with his sister and retained some friends.  The Board also finds it significant that the Veteran has never required inpatient hospitalization or domiciliary care for treatment of his symptoms.  The moderate severity of the Veteran's symptoms was reiterated in the June 2013 medication management appointment, at which the Veteran was assigned a GAF score of 55.  

Accordingly, for the period of appeal, the Board finds that the Veteran's symptoms of PTSD were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period.

Extraschedular Consideration

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including depressed mood, intrusive recollections, sleep impairment, difficulty establishing and maintaining effective work and social relationships, and difficultly in adapting to stressful circumstances including work or a work-like setting, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the appeal period prior to January 28, 2012, an increased rating of 70 percent, but no more, for service-connected PTSD is granted.

For the appeal period from January 28, 2012, an increased rating in excess of 70 percent for the service-connected PTSD is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


